                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

BRANDON P. SMITH                                                                      PETITIONER

V.                                                                 NO. 4:19-CV-00122-DMB-JMV

STATE OF MISSISSIPPI                                                                 RESPONDENT

                                               ORDER

        Upon consideration of the petition in the above-entitled action, it is ORDERED:

        1. That the petitioner’s motion to proceed in forma pauperis is GRANTED.

        2. No later than November 27, 2019, the respondent, through the Attorney General of

the State of Mississippi, must file a response to this petition, along with full transcripts of all

proceedings in the state courts of Mississippi arising from the petitioner’s conviction of

possession of a firearm by a convicted felon in the Circuit Court of Leake County, Mississippi

(to the extent such transcripts are relevant to the State’s response).

        3. Within fourteen (14) days of service upon him of a copy of the respondent’s answer,

the petitioner may file his reply to the allegations contained in the answer.

        4. The Clerk of Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings,

upon Jim Hood, Attorney General of the State of Mississippi, or his lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must

electronically file the completed acknowledgment of service of process form upon receipt.

        Petitioner is warned that failure to keep this court informed of his current address could

also lead to dismissal of his lawsuit.

        This, the 18th day of September, 2019.

                                                        _s/ Jane M. Virden _________________
                                                        JANE M. VIRDEN
                                                        UNITED STATES MAGISTRATE JUDGE
